DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The after-final amendment, filed 10/11/21, has been entered. 

3.  Claims 11-18 and 23-31 are pending. Claims 1-10, 19-22, and 32 are cancelled. Claims 11, 12, 14-18, 27, and 30 are amended. Claim 31 is cancelled herein (see Examiner’s Amendment below).

4.  As amended, claim 30 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-18 and 23-26 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/16/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 07/09/21:
The objection of claim 31, found on page 3 at paragraph 5, is withdrawn in light of Applicant’s amendments to claim 30.

The rejection of claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. 2013 (J. Am. Soc. Nephrol. 24:2002-2009) in view of Dobson et al. 2018 (WO2018/060708A1) and Ostrosky-Zeichner et al. 2005 (CID 2005:41, pages 654-659), found on page 5 at paragraph 9, is moot in light of Applicant’s cancellation thereof (claim 7) or withdrawn in light of Applicant’s amendments thereto (claim 11).

The rejection of claims 1, 2, 6, 10, and 12-15 under 35 U.S.C. 103 as being unpatentable over Lawrence et al. 2015 (US 2015/0241424) in view of Lin et al. 2013 (J. Am. Soc. Nephrol. 24:2002-2009) and Dobson et al. 2018 (WO2018/060708A1), found on page 8 at paragraph 10, is moot in light of Applicant’s cancellation thereof (claims 1, 2, 6 and 10) or withdrawn in light of Applicant’s amendments thereto (claims 12-15).

The rejection of claims 1, 2, 6, 7, 10-12, and 27 under 35 U.S.C. 103 as being unpatentable over Lawrence et al. 2015 (US 2015/0241424) in view of Martis et al. 2005 (US 2005/0191717), found on page 13 at paragraph 11, is moot in light of Applicant’s cancellation thereof (claims 1, 2, 6-7 and 10) or withdrawn in light of Applicant’s amendments thereto (claims 11, 12, and 27).

The rejection of claims 1, 2, 6, 10, 12, 15, and 30 under 35 U.S.C. 103 as being unpatentable over Lippi et al. 2013 (Clinica Chima Acta; 418: 59-62) in view of Lawrence et al. 2015 (US 2015/0241424), found on page 15 at paragraph 12, is moot in light of Applicant’s cancellation thereof (claims 1, 2, 6 and 10) or withdrawn in light of Applicant’s amendments thereto (claims 12, 15, and 30).


EXAMINER’S AMENDMENT
6.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.  Authorization for this examiner’s amendment was given in an interview with Allen Turner on 11/02/21 (see Interview Summary, attached).

8.  The application has been amended as follows: 

Claim 13 (Currently Amended). The assay kit of claim 12, wherein the specific pathogen is selected from the group consisting of Staphylococcus aureus,  Methicillin-resistant Staphylococcus aureus, a Coagulase-negative staphylococcal species Staphylococcus epidermidis, Staphylococcus haemolyticus, a Streptococcus [[sp.]] sp., an Escherichia coli, a Candida [[sp.]] sp., an Aspergillus sp. Enterococcus sp.

Claim 16. (Currently Amended) A method of diagnosing peritonitis in 
contacting peritoneal dialysis effluent of the patient with the binding molecules of the assay kit of claim 30 so as to diagnose peritonitis by determining whether the patient is launching an inflammatory response in the peritoneum, whether Gram-negative bacteria are present in the peritoneal dialysis effluent, whether Gram-positive bacteria are present in the peritoneal dialysis effluent, and/or whether fungus is present in the peritoneal dialysis effluent.

Claim 17. (Currently Amended) A method of treating peritonitis in 

contacting peritoneal dialysis effluent of the patient with the binding molecules of the assay kit of claim 30 so as to diagnose peritonitis by determining whether the patient is launching an inflammatory response in the peritoneum, whether Gram-negative bacteria are present in the peritoneal dialysis effluent, whether Gram-positive bacteria are present in the peritoneal dialysis effluent, and/or whether fungus is present in the peritoneal dialysis effluent, and then
administering an appropriate antibiotic to the patient to treat the peritonitis in view of the diagnosis.

Claim 18. (Currently Amended) A method of diagnosing peritonitis in 
contacting peritoneal dialysis effluent of the patient with the binding molecules of the assay kit of claim 30, and
using the binding molecule that specifically binds  NGAL to detect patient having launched an inflammatory response in the peritoneum that may be present in the peritoneal dialysis effluent;
using the binding molecule that specifically binds LTA to detect in the peritoneal dialysis effluent an antigen indicative of the presence of Gram-positive bacteria that may be present in the peritoneal dialysis effluent;
LPS 
using the binding molecule that specifically binds an antigen indicative of the presence of a fungus to detect in the peritoneal dialysis effluent an antigen indicative of the presence of a fungus,
so as to diagnose peritonitis by determining whether the patient is launching an inflammatory response in the peritoneum, whether Gram-negative bacteria are present in the peritoneal dialysis effluent, whether Gram-positive bacteria are present in the peritoneal dialysis effluent, and/or whether fungus is present in the peritoneal dialysis effluent.

Claim 25. (Currently Amended) The method according to claim 24, wherein the specific pathogen is selected from the group consisting of Staphylococcus aureus, Staphylococcus epidermidis, Staphylococcus haemolyticus, Escherichia coli, a Candida [[sp.]] sp., and a vancomycin-resistant Enterococcus sp.

Claim 31 (Cancelled).

Allowable Subject Matter
9.  Claims 11-18 and 23-30 are allowed.
        
10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
November 2, 2021